 Case 4:20-cv-12420-SDD-EAS ECF No. 6, PageID.46 Filed 12/08/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MACK ADAM MCCLAIN,
                                                Case No. 20-12420
      Plaintiff,
                                                Stephanie Dawkins Davis
v.                                              U.S. District Court Judge

MICHAEL J. MAIN, et. al.,

     Defendants,
___________________________/

             OPINION AND ORDER OF SUMMARY DISMISSAL

      Plaintiff is an inmate currently confined at the Bay County Correctional

Facility in Bay City, Michigan, although when he filed his civil rights complaint,

he was incarcerated at the Isabella County Correctional Facility in Mount Pleasant,

Michigan. For the reasons that follow, the complaint is DISMISSED WITHOUT

PREJUDICE.

      On September 11, 2020, Magistrate Judge R. Steven Whalen signed an order

of deficiency. The order required plaintiff to provide an application to proceed

without prepayment of fees and costs, an authorization to withdraw from his trust

fund account, a signed certification of his prison trust account from an authorized

prison official, and a current computerized trust fund account showing the history

of the financial transactions in plaintiff’s institutional trust fund account for the

past six months; the order alternatively allowed plaintiff to pay the $350.00 filing

                                            1
 Case 4:20-cv-12420-SDD-EAS ECF No. 6, PageID.47 Filed 12/08/20 Page 2 of 4




fee, plus the $ 50.00 administrative fee, in full. Plaintiff was given 30 days to

comply with the order. To date, plaintiff has not paid the filing fee nor supplied

the requested documentation. Plaintiff did send a Notice of Change of Address to

this Court dated October 4, 2020, in which he indicates that he has been moved to

the Bay County Correctional Facility and that his lawsuit challenging the

conditions of confinement at the Isabella County Correctional Facility is now moot

in light of his transfer. Plaintiff asks whether he can “appeal” the order of

deficiency in light of the mootness of his complaint. (ECF No. 4).

      Title 28 U.S.C. § 1915(a)(2) requires a prisoner who wishes to proceed

without prepayment of fees and costs in a civil complaint in federal court to file a

certified copy of the trust fund account statement for that prisoner for the six

month period immediately preceding the filing of the complaint or notice of

appeal, obtained from the appropriate official of each prison at which the prisoner

is or was confined. See also McGore v. Wrigglesworth, 114 F. 3d 601, 605 (6th

Cir. 1997).

      If an inmate who does not pay the full filing fee fails to provide an affidavit

of indigency or a certified trust account statement, the district court must notify the

prisoner of the deficiency and the prisoner will then have thirty days from the date

of the deficiency order to correct the error or to pay the full filing fee. McGore v.

Wrigglesworth, 114 F. 3d at 605. If the inmate fails to comply with the district

                                           2
 Case 4:20-cv-12420-SDD-EAS ECF No. 6, PageID.48 Filed 12/08/20 Page 3 of 4




court’s directions, “[t]he district court must presume that the prisoner is not a

pauper and assess the inmate the full amount of fees.” Id. The district court must

then order that the case be dismissed for want of prosecution. Id.

      The Court will dismiss the complaint for want of prosecution, because of

plaintiff’s failure to comply with Magistrate Judge Whalen’s deficiency order by

failing to timely pay the filing fee or to provide the requested documentation

needed to proceed in forma pauperis. See e.g. Erby v. Kula, 113 Fed. Appx. 74,

75-76 (6th Cir. 2004).

      The Court dismisses the complaint for a second reason. It appears from the

Notice of Change of Address that plaintiff is conceding that his lawsuit challenging

the conditions of confinement involving the Isabella County Correctional Facility

is moot now that he has been transferred away from the facility. Plaintiff appears

to be requesting a voluntary dismissal of his complaint.

      To the extent that plaintiff seeks to voluntarily dismiss his complaint, the

request is granted. Fed.R.Civ.P. 41(a) provides that a plaintiff may dismiss an

action without order of court by filing a notice of dismissal before service by the

adverse party of an answer or motion for summary judgment. See also Doran v.

McGinnis, 158 F.R.D. 383, 389 (E.D. Mich. 1994). Plaintiff is entitled to a

voluntary dismissal of his civil rights complaint, in light of the fact that the




                                            3
 Case 4:20-cv-12420-SDD-EAS ECF No. 6, PageID.49 Filed 12/08/20 Page 4 of 4




defendants have not filed an answer to the complaint or motions to dismiss or for

summary judgment. Id.

      Accordingly, the Court DISMISSES WITHOUT PREJUDICE the

complaint under 28 U.S.C. § 1915(a)(1) and (b)(1) and (2) for failure to comply

with the filing requirements of the Prison Litigation Reform Act. Alternatively,

the complaint is DISMISSED WITHOUT PREJUDICE based on plaintiff’s

request to dismiss the complaint. To the extent that plaintiff did not wish to

voluntarily dismiss his complaint, nothing in this order precludes plaintiff from

filing a new civil rights complaint under a new case number so long as he pays the

filing and administrative fees or provides the complete and correct information

necessary to proceed without prepayment of fees.

      IT IS SO ORDERED.

Dated: December 8, 2020                s/Stephanie Dawkins Davis
                                       Stephanie Dawkins Davis
                                       United States District Judge




                                          4
